Opinion op the Court.
According to section 237 of the Penal Code, a person guilty of assault with a deadly weapon is punishable by imprisonment in the penitentiary not exceeding ten years, or in jail, not exceeding two years, or by a fine not exceeding five thousand dollars, or by both; and according to section 14 of the same Code, when a crime punishable by imprisonment in the penitentiary is also punishable by fine or imprisonment in jail in the discretion of the court, it shall be deemed a misdemeanor for all purposes, after a judgment imposing a punishment other than imprisonment in the penitentiary.
An appeal lies only in a criminal action amounting to a felony, according to section 345 of the Code of Criminal Procedure; and inasmuch as the crime for which the convict, *47Antonio Moura lias been punished, must be deemed a misdemeanor for all the purposes of law as aboye set forth the appeal taken does not lie.
In view of the legal authorities cited, the appeal taken by Antonio Moura from the judgment rendered by the District Court of Ponce, July 20,1903, is dismissed, with costs against the appellant.
A certified copy of this decision is ordered to be forwarded to aforesaid court for compliance therewith.

Dismissed.

Chief Justice Quiñones and Justices Hernandez, Figue-ras, Sulzbacher and MaeLeary concurred.